DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2020 has been entered.

Response to Amendment
The amendment of 07 December 2020 has been entered.
Disposition of claims:
	Claims 1 and 4 have been amended.

	Claims 1 and 3-13 are pending.
The amendment to claim 1 has overcome the objection to the claim set forth in the last Office action. The objection to claim 1 has been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1 and 3-4 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ito et al. (US 2015/0318487 A1) (hereafter “Ito”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection has been made.
The amendment to claim 1 has overcome the rejection of claims 1, 3, 5, and 8 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yun et al. (WO 2015/115756 A1—Machine translation relied upon) (hereafter “Yun”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection has been made.
The amendment to claim 1 has overcome the rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Parham et al. (US 2015/0214489 A1) (hereafter “Parham”) set forth in the last Office action; the rejection of claims 5 and 7 under 35 U.S.C. 103 over Parham et al. (US 2015/0214489 A1) (hereafter “Parham”) set forth in the last Office action; the rejection of claims 6 and 8 under 35 U.S.C. 103 over Parham et al. (US 2015/0214489 A1) (hereafter “Parham”), and further in view of Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action; as well as the rejection of claims 9-13 under 35 U.S.C. 103 over Parham et al. (US 2015/0214489 A1) (hereafter “Parham”), and further in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Sugino et al. (WO 2016/129672 A1—

Response to Arguments
Applicant’s arguments, see section (i) of the reply filed 07 December 2020 with respect to US 2015/0318487, WO 2015/115756, and US 2015/0214489 have been considered but are moot because the grounds of rejection outlined below does not rely on any of US 2015/0318487, WO 2015/115756, and US 2015/0214489. Rather, the rejections outlined below are based upon modifications of the disclosure of Dyatkin et al. (US 2016/0240792 A1) (hereafter “Dyatkin”). 
Insofar as the data presented in the table on pp. 51 to 54 of the reply filed 07 December 2020 is relevant to the compounds of Dyatkin, the data is not persuasive. 
The presented evidence is not present in the specification and is not in the form of a declaration or an affidavit and therefore cannot be considered. See MPEP 716.02(g). However, the below analysis is provided to assist Applicant in determining if a declaration or an affidavit should be filed.
Dyatkin requires that for the compounds of Dyatkin, the groups equivalent to the instant groups Ar6, Ar9, Ar12, Ar15, Ar18, Ar21, Ar24, Ar27, Ar20, or Ar33 must be biphenyl or fluorene. None of the tested compounds comprise one of the instant groups Ar6, Ar9, Ar12, Ar15, Ar18, Ar21, Ar24, Ar27, Ar20, or Ar33 as biphenyl or fluorene. Therefore, the data does not represent a comparison to the closest prior art (Dyatkin).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). 
Therefore, for at least this reason and absent additional data and/or a persuasive argument that the described differences with the closest prior art does not matter, the argument is not found to be persuasive.

Applicant’s arguments, see section (ii) of the reply filed 07 December 2020 with respect to US 2002/0121860, US 2007/0252516, and US 2018/0037546 have been considered but are moot because the grounds of rejection outlined below does not rely on any of US 2002/0121860, US 2007/0252516, and US 2018/0037546. Rather, the rejections outlined below are based upon modifications of the disclosure of Dyatkin et al. (US 2016/0240792 A1) (hereafter “Dyatkin”).

Applicant’s arguments,
Applicant argues that the compounds of WO 2016/089165 and Dyatkin et al. (US 2016/0240792 A1) (hereafter “Dyatkin”) do not meet the limitations of the current claims.
As outlined below, the current claims are obvious over the disclosure of Dyatkin.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dyatkin et al. (US 2016/0240792 A1) (hereafter “Dyatkin”).
Regarding claims 1 and 3-4: Dyatkin discloses the compound shown below {(paragraphs [0017] and [0063]: The compound of the disclosure has the structure of Formula I of Dyatkin.), (paragraph [0082]: The compound of the disclosure is exemplified by the compounds on pp. 7-61.), (p. 17, Compound 2b-1)}.
[AltContent: textbox (Compound 2b-1 of Dyatkin)]
    PNG
    media_image1.png
    798
    764
    media_image1.png
    Greyscale


The compound of Dyatkin shown above does not have the structure of the instant Chemical Formula 1g, because the instant Ar24 does not meet the limitations of the current claim 1. 
However, as described above, Dyatkin teaches that the compound of Dyatkin shown above has the structure of the Formula I of Dyatkin, shown below {paragraph [0063]}.

    PNG
    media_image2.png
    749
    1286
    media_image2.png
    Greyscale

Where in the formula shown above G2 is biphenyl or fluorenyl, and G3 is can be carbazole {paragraphs [0063]-[0073]}. The bonding position of either the nitrogen containing 5-membered ring containing group explicitly shown by Formula I of Dyatkin or a carbazole that can be G3 of Formula I of Dyatkin can be at any position. 
Additionally, as shown by the structure of Dyatkin’s Compound 2b-1, the bonding position of two carbazole groups that are comprised in a compound having the structure of Dyatkin’s Formula I do not need to be identical.
Therefore, the compound of Dyatkin shown above is a position isomer with a similar compound in which the carbazole group that is bonded through the 2-position is instead bonded through the 1-position.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Compound 2b-1 of Dyatkin shown above such that the carbazole group that is bonded through the 2-position is instead bonded through the 1-position. A compound in which the carbazole group that is bonded through the 2-position is instead bonded through the 1-position would represent a position isomer of the Compound 2b-1 of Dyatkin. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner. Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
The resultant compound would have the structure of the instant Compound 1-22.

Regarding claims 5 and 7:
Dyatkin does not exemplify a specific device comprising Dyatkin’s Compound 2b-1. 
However, Dyatkin teaches that the compounds of the disclosure of Dyatkin are useful as host materials for the light emitting layer of an organic light emitting device {paragraphs [0061] and [0084]-[0086]}.
The organic light emitting device comprises a positive electrode, a negative electrode, and an organic material layer having one or more layers disposed between the positive electrode and the negative electrode {paragraph [0084]}.
The organic material layer comprises the light emitting layer comprising the compound of the disclosure of Dyatkin as the host material for a light-emitting dopant {paragraphs [0084]-[0086]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 2b-1 of Dyatkin by using it as the host material for a light-emitting dopant of the light emitting layer of the organic light emitting device of Dyatkin described above, based on the teaching of Dyatkin. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the modified Compound 2b-1 of Dyatkin would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).  Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dyatkin et al. (US 2016/0240792 A1) (hereafter “Dyatkin”) as applied to claim 5 above, and further in view of Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claims 6 and 8: Dyatkin teaches all of the features with respect to claim 5 as outlined above.
Dyatkin does not teach a specific organic light-emitting devices comprising the compounds of Dyatkin shown above in addition to comprising both a hole transport layer as well as an electron transport layer.
However, Dyatkin further teaches that the organic light emitting device can comprise a hole transport layer and an electron transport layer {paragraph [0149]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting devices of Dyatkin by including a hole transport layer between the anode and the light-emitting layer and an electron transport layer between the light-emitting layer and the cathode, based on the teaching of Dyatkin. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum device layer architectures to be used to make an organic light-emitting device.
Dyatkin does not teach that the modified device of Dyatkin can comprise an electron transporting layer as well as a hole transporting layer that comprises the compounds of Dyatkin shown above, respectively.
Seo et al. teaches an organic light-emitting device having the structure of a light-emitting layer comprising a host and a dopant, an electron transport layer between the light-emitting layer and the cathode, a mixed layer between the light-emitting layer and the electron transport layer comprising a mixture of the host material and the electron transport materials, a hole transport layer between the light-emitting layer and the anode, and a mixed layer between the light-emitting layer and the hole transport layer comprising a mixture of the host material and the hole transport material {Fig. 22 as described in paragraph [0069]}.
Seo et al. teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting devices of Dyatkin by including a mixed layer comprising the host material and the electron transporting material between the light-emitting layer and the electron transporting layer as well as a mixed layer comprising the host material and the hole transporting material between the light-emitting layers and the hole transporting layer,  based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between sub-layers of each organic layer, lowering driving voltage, and increasing device lifetime, as taught by Seo et al..
The mixed layer between the light-emitting layer and the electron transporting layer can be equated with an electron transporting layer, because it must necessarily transport electrons. The mixed layer between the light-emitting layer and the hole transporting layer can be equated with a hole transporting layer, because it must necessarily transport holes. Therefore, the resultant devices would comprise an electron transporting layer as well as a hole transporting layer that comprises the compounds of Dyatkin shown above, respectively, because the compounds of Dyatkin are the host material of the light-emitting layer in each case, as described above.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dyatkin et al. (US 2016/0240792 A1) (hereafter “Dyatkin”) as applied to claim 5 above, and further in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Sugino et al. (WO 2016/129672 A1—US 2018/0037546 A1 used as an English language equivalent) (hereafter “Sugino”).
Regarding claims 9-10 and 12: Dyatkin teaches all of the features with respect to claim 5, as outlined above.
Dyatkin does not teach that the light-emitting layer additionally comprises a second host material having the structure of one of the instant Chemical Formula 2 or 3.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified compound of Dyatkin described above—which is a carbazole derivative—with the first host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Dyatkin by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Dyatkin as modified by Kondakova ‘516 does not teach that the electron transporting host is a compound having the structure of the instant Formula 2.
Sugino teaches compounds for use as host materials in the light-emitting layer of an organic electroluminescent device {(paragraphs [0012]-[0014]: The aromatic heterocyclic derivative having a structure represented by one of Formulas (1), (2), (3), and (4) is the compound of the disclosure.), (paragraphs [0079] and [0086]-[0088]: The aromatic heterocyclic derivative of the disclosure is preferably used as a host material of the light-emitting layer of an organic electroluminescent device.)}. Sugino teaches that it is preferable that the light emitting layer further contains another host compound having a different structure from the aromatic heterocyclic derivative {paragraph [0088]}. By this, it will be obtained effects of improved recombination probability caused by adjustment of a carrier balance {paragraph [0088]}.
Sugino teaches that the aromatic heterocyclic derivative of the disclosure of Sugino have high thermal stability {paragraphs [0011]-[0012], [0464], and [0480]}.
Sugino teaches the compound shown below as a particular compound of the disclosure of Sugino {paragraphs [0461]-[0464] and Table 12: Organic EL element No. 1207 uses Compound 759 of Sugino and has high efficiency, long lifetime, and high-temperature storage stability simultaneously}.
[AltContent: textbox (Sugino’s Compound 759)]
    PNG
    media_image3.png
    833
    733
    media_image3.png
    Greyscale


Sugino’s Compound 759 is a 1,3,5-triazine derivative.
Sugino’s Compound 759 has the structure of the instant Formula 2 where: R23 through R27 and R28 are hydrogen; L2 and L1 are each single bonds; Ar34 is represented by Chemical Formula 4 where Y1 and Y2 are each unsubstituted benzene; Ar33 is a 1,3,5-triazine comprising two phenyl substituents.
Sugino’s Compound 759 has the structure of the instant compound 2-11.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used Sugino’s Compound 759 as the electron transporting host, based on the teaching of Sugino. The motivation for doing so would have been to use a material intended to be used with plural hosts in order to improve charge transporting characteristics and to use a compound shown to have good thermal resistance providing a device with good durability while preserving device efficiency, as taught by Sugino.

Regarding claim 11: Dyatkin in view of Kondakova ‘516 and Sugino teaches all of the features with respect to claim 9 as outlined above.
Neither claim 11 nor claim 9 require the presence of a compound having the structure of the instant Chemical Formula 3.
Therefore, the limitations of the current claim 11 are met in the instance where a compound having the structure of the instant Chemical Formula 3 is not present.

Regarding claim 13: Dyatkin in view of Kondakova ‘516 and Sugino teaches all of the features with respect to claim 9 as outlined above.
Dyatkin in view of Kondakova ‘516 and Sugino teaches the claimed invention except for that ratio of the first host to the second host falls within a range of a weight ratio of 1:10 to 10:1. It should be noted that ratio of the first host to the second host is a result effective variable. 
However, as described above, Sugino teaches that by using plural hosts, it will be obtained effects of improved recombination probability caused by adjustment of a carrier balance {paragraph [0088]}. Such a carrier balance would be affected by the ratio of the first host to the second host.
Similarly, Kondakova ‘516 teaches that an emission layer containing two or more host materials has improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}. Each of these effects would be affected by the ratio of the first host to the second host. 
Each of the exemplified ratios of Kondakova ‘516’s hole transporting host to Kondakova ‘516’s electron transporting host falls within the range of a weight ratio of {paragraphs [0352], [0357], [0370], [0385], [0391], [0396], [0405], [0413], [0417], [0426]}. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the organic light emitting device of Dyatkin in view of Kondakova ‘516 and Sugino such that the ratio of the first host to the second host falls within a range of a weight ratio of 1:10 to 10:1 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize carrier balance, film morphology, light emission efficiency and lifetime, as taught by Sugino and Kondakova ‘516.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786